Exhibit 10.2

July 2, 2015

Thomas G. Dundon

Dear Tom:

The Board of Directors (the “Board”) of Santander Consumer USA Holdings Inc.
(the “Company”) appreciates your efforts and contributions over the years. This
letter memorializes the terms of your agreed separation.

The parties intend to modify, and have modified, various rights and obligations
among themselves in or in connection with this letter. Some of such
modifications, including certain agreements to make payments, payments and
benefits provided for herein may be effective only upon receipt of certain
required regulatory approvals (the “Approval-Effective Modifications”). From and
after the date of this letter, no party will seek to assert or enforce any
rights or obligations that are the subject of an Approval-Effective Modification
to the extent the rights or obligations that are sought to be asserted or
enforced are inconsistent with the rights and obligations of the parties that
are contemplated to be in effect after the receipt of all such approvals.

1. Resignation

This letter will serve as your resignation as (i) an officer of the Company,
(ii) as a director of Santander Holdings USA, Inc. and (iii) as an officer
and/or director of any of the Company’s subsidiary companies. The effective date
of your resignation will be the close of business on July 2, 2015.

Your resignation will be treated for purposes of your amended and restated
employment agreement with Santander Consumer USA Inc. and Banco Santander, S.A.,
executed as of December 31, 2011 (the “Employment Agreement”), and with respect
to any of your outstanding equity-based incentive awards in respect of equity of
the Company (any such awards, “equity awards”), as a termination without cause,
effective as of the close of business on July 2, 2015. It is the intention of
the parties hereto that your resignation be a “separation from service” for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended.

2. Benefits

(a) Subject to Section 3(b) of this letter and the limitations of applicable
law, and provided that the Approval-Effective Modifications will be effective
only upon receipt of all bank regulatory approvals, if any, necessary for
agreeing to make such payments and benefits, Schedule A sets forth all of the
payments and benefits that you are entitled to receive under Section 8(f) of
your Employment Agreement.



--------------------------------------------------------------------------------

(b) Subject to Section 3(b) of this letter and the limitations of applicable
law, and provided that the Approval-Effective Modifications will be effective
only upon receipt of all bank regulatory approvals, if any, necessary for
agreeing to take such actions, notwithstanding anything to the contrary in an
applicable equity incentive plan or award agreement:

(i) your equity awards, including outstanding stock options and restricted stock
awards, all of which are set forth on Schedule A, will (except as otherwise
indicated on Schedule A) vest in full (to the extent they are unvested) and will
become free of restrictions, and all shares acquired upon the exercise of stock
options awarded to you in December 2011 under the Santander Consumer USA Inc.
2011 Management Equity Plan will become freely transferable and free of any
restrictions on sale,

(ii) your outstanding stock options will remain exercisable until the third
anniversary of the date of this letter; provided that prior to September 30,
2015, you may exercise your stock options, in whole, but not in part, and elect
to receive within three business days following the date of such exercise for
each such option a cash amount equal to the difference between the closing
trading price of a share of Santander Consumer USA Holdings Inc. common stock on
the New York Stock Exchange as of the date immediately preceding the date of
your exercise of the options, and the exercise price of such options, reduced by
the amount of any applicable withholding taxes (it being understood that no cash
amount shall be paid to you under this clause until three business days after
the first day it is legally permissible to do so, that the permission of the
Federal Reserve will be requested prior to any cash payment in respect of
options and that the Company shall promptly commence using reasonable best
efforts to obtain all bank regulatory approvals and any other approvals required
by law to make such cash payment and continue to use reasonable best efforts to
obtain such approvals until such time as such cash payment in respect of options
is made), and

(iii) any service-based vesting requirements applicable your outstanding
restricted stock units and deferred cash awards granted to you in respect of
your 2014 annual bonus will be waived, and such restricted stock units and
deferred cash awards will remain outstanding and will vest and be settled in
accordance with the Santander Consumer USA Holdings Inc. Omnibus Incentive Plan
and the underlying award agreements, as modified by the terms of this letter, to
the extent permitted by applicable law.

(c) The attached Schedule A details the preceding benefits.

3. No Other Benefits; Release Required

(a) No Other Benefits. Except as described in this letter and the attached
Schedules, you will have no rights to any further compensation under your
Employment Agreement or under any long-term or equity-based compensation plan of
the Company. All other benefits, if any, due to you on or after July 3, 2015,
shall be determined in accordance with the plans, policies and practices of the
Company. You will not participate in any other severance plan, policy or program
of the Company. You acknowledge and agree that any other long-term incentive or
equity-based awards granted under any Company plan that are not reflected on
Schedule A will be forfeited due to your resignation before the relevant vesting
date, and you expressly waive any right or claim to those awards. You
acknowledge that you will not be entitled to any long-term incentive or
equity-based compensation under any Company plan other than the compensation and
benefits described in Section 2, above, and that you are not eligible to receive
retirement benefits under any defined benefit pension plans of the Company.

 

2



--------------------------------------------------------------------------------

(b) Release Required. Notwithstanding any other provision of your Employment
Agreement, any Company plan, any equity award agreement or this letter to the
contrary, you acknowledge and agree that any and all payments and benefits to
which you are entitled under Section 8(f) of your Employment Agreement (other
than the “Compensation Payment,” “Vacation Payment,” or “Reimbursement,” each,
as defined in your Employment Agreement) and Section 2 of this letter
(collectively, the “Release Benefits”) are conditional upon and subject to your
execution of a general release and waiver, in the form set forth on Schedule B
(the “Release”). If the Release is revoked by you in accordance with Section 13
of the Release, then you will waive all Release Benefits and the terms of this
letter, including all Schedules, will be null and void.

(c) Required Approvals. The parties acknowledge that, to the extent that any
Approval-Effective Modification by the Company or any of its affiliates set
forth in this letter, the Shareholders Agreement or the Loan Agreement is
subject to prior bank regulatory approval, no such Approval-Effective
Modification will be effective until such approval is obtained (or no longer
needed). The Company agrees (1) to use reasonable best efforts to obtain all
bank regulatory approvals, if any, and any other approvals required by law to
agree to pay and to pay those benefits set forth on Schedule A and as otherwise
contemplated herein that are contemplated to be effective upon receipt of all
approvals, (2) to continue to use reasonable best efforts to obtain such
approvals until all such benefits have been paid, and (3) without limiting the
above obligations, pay to you such benefits within three business days after the
payment of which has been approved or for which approval is no longer necessary.

4. Continuing Covenants

(a) Subject to the following, you agree that you shall abide by the restrictive
covenants set forth in your Employment Agreement.

(b) From and after the date of this letter, no party will make or publish any
statements or comments (or authorize any statements to be reported as being
attributed to such party) that disparage, or take any other action intended to
injure, the reputation, business or goodwill of another party. In furtherance of
the foregoing, the Company shall instruct its and its affiliates’ officers,
directors, spokespersons and agents to refrain from making any such statements
or taking any such action.

(c) The parties agree that the three specified entities set forth on a list
mutually agreed between you and the Company on or prior to the date of this
letter shall be deemed not to be Competitors (as defined in the Employment
Agreement) now or in the future.

(d) You agree that, for a period of twelve months after the date of this letter
(the “Transition Period”), you will cooperate as may reasonably be requested by
the Company with respect to the transition of duties to the successor Chief
Executive Officer of the Company.

(e) During the Transition Period, you agree to act as a consultant and provide
reasonable and customary advisory services to the Company at a monthly rate to
be mutually

 

3



--------------------------------------------------------------------------------

agreed by you and the Company, unless earlier terminated by the Company in
writing. You further acknowledge and agree that from and after the expiration of
the Transition Period, any additional consulting services will be subject to the
mutual written agreement of you and the Company.

(f) During the Transition Period, the Company will provide you with an office,
reasonable administrative and IT assistance.

(g) The restrictive covenants set forth in Section 10(b) of your Employment
Agreement shall not apply to each Exempt Individual from and after the earlier
of (i) such Exempt Individual’s Agreed Date and (ii) the date on which the
Company terminates the employment of such Exempt Individual. “Exempt
Individuals” means the individuals set forth on a list mutually agreed between
you and the Company on or prior to the date of this letter, and “Agreed Date”
means for each such Exempt Individual the date set forth on such mutually agreed
list.

5. Shareholders Agreement Put/Call Matters and Dundon Loan Agreement Matters

(a) Shareholders Agreement Amendment. The parties hereto have concurrently
entered into, and caused their respective affiliates, as applicable, to enter
into, an amendment to the Shareholders Agreement, dated as of January 28, 2014,
by and among the Company, Santander Holdings USA, Inc., DDFS LLC (the
“Borrower”), you, Sponsor Auto Finance Holdings Series LP, and, solely for the
certain sections set forth therein, Banco Santander, S.A., as amended (the
“Shareholders Agreement”) in the form set forth on Schedule C (the “Shareholders
Agreement Amendment”).

(b) Call Exercise. The parties agree that this letter constitutes the delivery
as of July 3, 2015 of an Employment Call Option Notice (as defined in the
Shareholders Agreement) for all purposes under the Shareholders Agreement. The
parties further agree that, notwithstanding anything to the contrary set forth
in the Shareholders Agreement (including without limitation the Company’s right
to revoke its exercise of the Employment Call Option (as defined in the
Shareholders Agreement), which right is hereby waived), this letter constitutes
an irrevocable Employment Call Option Notice and the obligation to consummate
the transaction contemplated by the Employment Call Option Notice (as the terms
of such transaction are modified by Section 5(e) below) at the price (the “Call
Price”) set forth in Section 1 of the Shareholders Agreement Amendment that is
contemplated to be effective upon receipt of all approvals (the “Call
Transaction”) shall continue in effect notwithstanding a failure to obtain any
bank regulatory approval or other approvals required by law to consummate the
Call Transaction. For the avoidance of doubt, nothing contained herein shall
limit or otherwise modify Banco Santander, S.A.’s right to become the direct
beneficiary under the Employment Call Option as contemplated by Section 3.1(d)
of the Shareholders Agreement.

(c) Limitation on Put Right. In the event that the Company or any of its
affiliates fail to take any required action to effect the exercise and closing
of the call, then the Borrower shall promptly deliver an Employment Put Option
Notice. The parties agree that, except as provided in the preceding sentence,
the Employment Put Option may not and will not

 

4



--------------------------------------------------------------------------------

be exercised and is hereby waived. For the avoidance of doubt, the price per
share in connection with any such Employment Put Option Notice will equal the
Call Price. If an Employment Put Option Notice is delivered in accordance with
this Section 5(c), then the provisions of this Section 5 will apply to the
transaction contemplated thereby as if it were the Call Transaction.

(d) Efforts to Obtain Regulatory Approval. The parties agree (1) to promptly
commence using reasonable best efforts to obtain all required bank regulatory
approvals, if any, and any other approvals required by law to agree to and close
the Call Transaction and (2) to continue to use reasonable best efforts to
obtain such approvals until such time as the Borrower no longer owns any of the
shares of Company common stock owned by the Borrower on the date hereof or until
such approval is no longer needed to agree to and close the Call Transaction.

(e) Share Dispositions; Liens. In the event that the Call Transaction has not
closed prior to October 15, 2015 (the “Call End Date”) other than as a result of
a breach of this letter by you or any of your controlled affiliates, including
the Borrower, the Borrower will be free at all times after the Call End Date,
but, for so long as there is an outstanding balance under the Loan Agreement,
subject to (1) the terms of the Amended and Restated Loan Agreement, dated as of
July 16, 2014 between the Borrower and Banco Santander, S.A. (as amended
concurrently with the execution of this letter, the “Loan Agreement”), including
without limitation Sections 2.4(e), 7.8 and 8.2 of the Loan Agreement, and this
Section 5 and (2) the proceeds of any sale of Previously Released Shares (as
defined in the Pledge Agreement) being paid to the Bank (as defined in the Loan
Agreement) to the extent such proceeds would have been paid to the Bank had the
Previously Released Shares been Borrower Pledged Equity Interests (as defined in
the Loan Agreement), to transfer, sell or otherwise dispose of any or all shares
of Company common stock subject to the Employment Call Option Notice, and until
the Call End Date the Borrower shall not transfer, sell or otherwise dispose of
any shares of Company common stock, other than the pledge by Borrower of some or
all of the Previously Released Shares. To the extent any shares of Company
common stock are sold in accordance with this Section 5(e), such shares shall
cease to be covered by the Employment Call Option Notice and shall no longer be
part of the Call Transaction, and the Employment Call Option Notice and Call
Transaction shall apply only with respect to the shares of Company common stock
still owned by the Borrower. To the extent the Borrower seeks to encumber the
Previously Released Shares, the Borrower shall (i) give the Company and the Bank
at least five business days written notice of the terms of the proposed
encumbrance and (ii) not encumber the Previously Released Shares in any manner
that the Company or the Bank reasonably believes would interfere (other than
solely as a result of the corresponding encumbrance on the Previously Released
Shares) with the closing of the Call Transaction.

(f) Interest. Commencing on the date following the Call End Date, interest will
accrue on the Effective Call Price (as defined below) at the Agreed Rate (as
defined below); provided that interest will permanently cease to accrue on the
last day of the first period of ten (10) consecutive trading days on which the
closing price of a share of Company common stock on The New York Stock Exchange
(the “NYSE”) exceeds the Call Price. For purposes of this letter, the “Effective
Call Price” means the product of (i) the number of shares of Company common
stock purchased in the Call Transaction and (ii) the Call Price. For purposes of
this letter, the “Agreed Rate” means the overnight interest rate appearing on
the LIBOR RATES page as reported by Bloomberg on the third business day
preceding the consummation of the Call

 

5



--------------------------------------------------------------------------------

Transaction plus 100 basis points. For the avoidance of doubt, in the event that
interest is payable under this Section 5(f), such interest will be paid only
with respect to those shares of Company common stock ultimately sold in the Call
Transaction and not with respect to any shares of Company common stock sold
other than pursuant to the Call Transaction.

(g) Loan Agreement Amendment; Other Loan Agreement Matters. The parties hereto
acknowledge that they and their respective affiliates are, concurrently with
this execution of this letter, entering into an amendment to Loan Agreement in
the form set forth on Schedule D and an amendment to the Amended and Restated
Pledge Agreement, dated as of December 30, 2011, by and among Borrower, DDFS
Partnership LP and Banco Santander, S.A. in the form set forth on Schedule E (as
so amended, the “Pledge Agreement”). The parties further agree and acknowledge
that (and they will not and will cause their affiliates not to take any action
that is inconsistent with the following): (i) pursuant to Section 2.4(f) of the
Loan Agreement, to the extent the outstanding balance thereunder at any time
exceeds $300,000,000, the Borrower shall immediately repay such excess in cash,
and pursuant to Section 1 of the Amended and Restated Limited Guaranty, dated as
of December 30, 2011, you shall immediately repay such excess in cash to the
extent not immediately repaid by the Borrower; (ii) pursuant to Section 2.4(e)
of the Loan Agreement, in the event that the Call Transaction is consummated,
the Net Cash Proceeds from such transaction will be reduced by all amounts
outstanding or accrued under the Loan Agreement (including principal, interest
and fees); and, (iii) if there is an outstanding balance under the Loan
Agreement, the Net Cash Proceeds (as defined in the Loan Agreement) of any
dispositions of Company common stock pursuant to Section 5(e) above shall be
applied in accordance with Section 2.4(e) of the Loan Agreement.

(h) Alternative Structures. Following the date hereof and prior to the
consummation of the Call Transaction, the parties will explore potential
alternative, tax-efficient transaction structures that achieve substantially
similar economic results as the Call Transaction.

6. Press Release

Any press release with respect to the termination of your employment shall be
mutually agreed upon by the parties hereto.

7. General Provisions

(a) Interpretation. Capitalized terms used in this letter that are not defined
in this letter have the meanings as used or defined in your Employment
Agreement. References to Schedules are to the Schedules attached hereto. The
words “include,” “includes” and “including” will be deemed to be followed by the
words “without limitation.” For the avoidance of doubt, notwithstanding that any
Schedule may provide for a payment or delivery date with respect to an award or
plan in which you participate, if the award or plan would provide for any
earlier payment on your death, the award or plan will control in that
circumstance. In addition, in the event of your death prior to the payment or
provision of benefits described in this letter and the Schedules attached
hereto, such payments or benefits will be provided to your estate (in the case
of insurance benefits, in accordance with terms of the relevant plan).

 

6



--------------------------------------------------------------------------------

(b) Governing Law; Entire Agreement; Amendments; Survival; Miscellaneous. This
letter will be governed by and construed and interpreted in accordance with the
laws of the State of New York without reference to the principles of conflict of
law. This letter (including the Schedules attached hereto) and your Employment
Agreement (and the other agreements referenced herein) constitute the entire
agreement between you and the Company regarding the subject matter hereof and
thereof and supersede any earlier agreement, written or oral, with respect
thereto. This letter represents your and the Company’s mutual agreement with
respect to your compensation and benefits under your Employment Agreement, and
in the event of any inconsistency between this letter and your Employment
Agreement, this letter will control. Except to the extent that this letter
supersedes your Employment Agreement, your Employment Agreement will survive in
accordance with its terms, provided, however, that the Employment Agreement
shall be deemed to have been amended as expressly set forth herein. In the event
of any inconsistency between this letter (including the Schedules hereto) and
the Shareholders Agreement, this letter will control. In the event of any
inconsistency between this letter and the Loan Agreement, the Loan Agreement
will control. This letter may be amended only in writing, signed by the parties
hereto.

(c) Communications. The Company and each of its affiliates will provide to you
promptly copies of all written communications, and written summaries of all oral
communications, with all regulatory authorities to the extent relating to you
and the approval of any matters that are the subject of this letter, including
without limitation, the Approval-Effective Modifications, provided that
notwithstanding the foregoing, the Company and its affiliates may redact or not
provide such communications and summaries to the extent the Company and its
affiliates reasonably believe that such material constitutes bank supervisory
material. Notwithstanding the foregoing, the Company and its affiliates shall at
all times keep you reasonably informed regarding the process of seeking and
obtaining any regulatory approvals related to the subject matter of this letter,
including without limitation, the Approval-Effective Modifications.

*            *             *

 

7



--------------------------------------------------------------------------------

If you agree that this letter appropriately represents our understanding, please
sign and return this letter, which will become a binding agreement on our
receipt.

 

Very truly yours, SANTANDER CONSUMER USA HOLDINGS INC. By:

/s/ Eldridge A. Burns, Jr.

Name: Eldridge A. Burns, Jr. Title: Chief Legal Officer/Secretary SANTANDER
CONSUMER USA INC. By:

/s/ Eldridge A. Burns, Jr.

Name: Eldridge A. Burns, Jr. Title: Chief Legal Officer/Secretary BANCO
SANTANDER, S.A. By:

/s/ José Antonio Alvarez

Name: José Antonio Alvarez Title: Chief Executive Officer Solely for purposes of
Section 5 of this letter, SANTANDER HOLDINGS USA, INC. By:

/s/ Scott E. Powell

Name: Scott E. Powell Title: Chief Executive Officer

 

[Signature Page to Resignation Letter and Separation Agreement]



--------------------------------------------------------------------------------

Accepted and agreed:

/s/ Thomas G. Dundon

Thomas G. Dundon

 

DDFS LLC By: DDFS Partnership LP, its Sole Member By: Dundon Management Company,
LLC, its General Partner By:

/s/ Thomas G. Dundon

Name: Thomas G. Dundon Title: President

 

[Signature Page to Resignation Letter and Separation Agreement]



--------------------------------------------------------------------------------

Schedule A

The payment of the benefits set forth in this Schedule A is subject the prior
receipt of bank regulatory approvals and any other approvals required by law.

 

Payment or Benefit

   Amount/Time Period     

Payment Date

Accrued and unpaid portion of executive’s base salary through the employment
termination date and, subject to any deferral elections made by the executive,
any bonus payable for preceding fiscal year that has otherwise not already been
paid (the “Compensation Payment”)     
 
 
  To be determined in
accordance with
Employment
Agreement   
  
  
      To be paid by the 30th day following termination of employment Accrued but
unused vacation days (the “Vacation Payment”)     
 
 
  To be determined in
accordance with
Employment
Agreement   
  
  
      To be paid by the 30th day following termination of employment
Reimbursement for business travel and other expenses to which the executive is
entitled under the Employment Agreement (the “Reimbursement”)     
 
 
  To be determined in
accordance with
Employment
Agreement   
  
  
      To be paid by the 30th day following termination of employment Sum of
(i) 100% of base salary multiplied by a fraction, the numerator of which is the
number of days during the fiscal year up to and including the employment
termination date and the denominator of which is 365, and (ii) two times the sum
of annual base salary and target annual bonus    $ 12,163,171       Subject to
bank regulatory approval, any other approvals required by law and applicable
law, to be paid in a lump sum by the 60th day following termination of
employment, subject also to the six month delay under Section 409A Benefit
continuation (including life, long-term disability and other fringe benefits)
and indemnification until the third anniversary of the employment termination
date or, with respect to health insurance, the 18-month anniversary of
termination     
  Benefits to be provided
in-kind   
      Subject to bank regulatory approval any other approvals required by law
and applicable law, benefits to be provided for the time period specified in
Section 8(h) of the Employment Agreement

 

A-1



--------------------------------------------------------------------------------

Award

   Number of Shares of
Company Common
Stock (“Shares”) or
Amount of Cash
Subject to Award     

Effect of Termination of

Employment

Stock options granted pursuant to the Santander Consumer USA Inc. 2011
Management Equity Plan (the “MEP”) in December, 2011     
  Options on 6,087,606
Shares exercised   
      Subject to bank regulatory approval, any other approvals required by law
and applicable law, the forfeiture obligations applicable to Options, and
lock-up restriction(s) applicable to Shares subject to such stock options,
waived by the Company Stock options granted pursuant to the MEP in January, 2014
     759,773 Shares       Subject to bank regulatory approval, any other
approvals required by law and applicable law, all stock options vest in full (to
the extent not vested) and remain exercisable until the third anniversary of the
employment termination date Restricted Shares granted pursuant to the Santander
Consumer USA Holdings Inc. Omnibus Incentive Plan (the “Plan”) in December, 2013
     306,304 Shares       Subject to bank regulatory approval, any other
approvals required by law and applicable law, all restricted shares vest in full
upon termination of employment Restricted Stock Units granted pursuant to the
Plan in respect of 2014 annual bonus      50,614 Shares       Subject to bank
regulatory approval, any other approvals required by law and applicable law, any
service-based vesting requirements applicable to the restricted stock units
waived by the Company, and restricted stock units will remain outstanding and
will vest and be settled in accordance with the Plan and the underlying award
agreements (as modified by the terms of this letter) Restricted Stock Units
granted pursuant to the Plan as part of the Banco Santander Performance Shares
Corporate Plan for 2014      22,500 Shares       Subject to bank regulatory
approval, any other approvals required by law and applicable law, vesting and
other terms of RSUs subject to the terms and conditions of the Restricted Stock
Unit Award Agreement, dated as of June 17, 2015

 

A-2



--------------------------------------------------------------------------------

Award

   Number of Shares of
Company Common
Stock (“Shares”) or
Amount of Cash
Subject to Award     

Effect of Termination of

Employment

Deferred Cash Award granted pursuant to the Plan in respect of 2014 annual bonus
   $ 1,152,000       Subject to bank regulatory approval, any other approvals
required by law and applicable law, any service-based vesting requirements
waived by the Company, and will be settled in accordance with the Omnibus
Incentive Plan (as modified by the terms of this letter)

 

A-3



--------------------------------------------------------------------------------

Schedule B

General Release

THIS GENERAL RELEASE is entered into among Santander Consumer USA Inc., an
Illinois corporation (“Employer”), Santander Consumer USA Holdings Inc., a
Delaware corporation (“SCUSA Holdings”), Banco Santander, S.A., a Spanish
sociedad anónima (together with SCUSA Holdings and Employer, the “Employer
Group”), and Thomas G. Dundon (the “Employee”) as of the            day of 2015.
The Employer Group and the Employee agree as follows:

1. Employment Status. The Employee’s employment with the Employer Group shall
terminate effective as of July    , 2015.

2. Payment and Benefits. Upon the effectiveness of this Release as set forth in
Paragraphs 12 and 13 hereof, Employer shall provide the Employee with the
payments and benefits set forth in Paragraph 8 of the Amended and Restated
Employment Agreement among members of the Employer Group and the Employee, dated
as of December 31, 2011 (as amended from time to time, the “Employment
Agreement”) and Section 2 of the letter agreement between Employee and Santander
Consumer USA Holdings Inc., Santander Consumer USA Inc., Banco Santander, S.A.,
and Santander Holdings USA, Inc., dated July [●], 2015 (the “Letter”).

3. No Liability. This Release does not constitute an admission by the Employer
Group, or any of their subsidiaries, affiliates, divisions, trustees, officers,
directors, partners, agents, or employees, or by the Employee, of any unlawful
acts or of any violation of federal, state or local laws.

4. Employee Release. In consideration of the payments and benefits set forth in
Paragraph 8 of the Employment Agreement and Section 2 of the Letter, the
Employee for himself, his heirs, administrators, representatives, executors,
successors and assigns (collectively, “Employee Releasors”) does hereby
irrevocably and unconditionally release, acquit and forever discharge the
Employer Group and each of their subsidiaries, affiliates, shareholders,
controlling persons, divisions, successors, assigns, trustees, officers,
directors, partners, agents, and former and current employees, including without
limitation all persons acting by, through, under or in concert with any of them
(collectively, “Employer Releasees”), and each of them from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, remedies, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses (including attorneys’ fees and costs)
of any nature whatsoever, known or unknown, whether pursuant to contract or in
law or equity or otherwise and whether arising under any and all federal, state,
local, county and/or municipal statutes, regulations, rules, and/or ordinances,
including, without limitation, Title VII of the Civil Rights Act of 1964; the
Age Discrimination in Employment Act, the Americans with Disabilities Act, the
Older Workers Benefit Protection Act, the Equal Pay Act of 1962, Chapter 21 of
the Texas Labor Code and Section 451 of the Texas Labor Code and/or claims under
the Constitutions of the United States and/or the State of Texas or any other
unlawful criterion or circumstance, which Employee Releasors had, now have, or
may have or claim to have in the future against each or any of the Employer
Releasees by reason of any matter, cause or thing occurring, done or omitted to
be done from the beginning

 

B-1



--------------------------------------------------------------------------------

of the world until the date of the execution of this Release (the “Employee
Released Claims”); provided, however, that nothing herein shall release the
Company from (i) any obligation under Paragraphs 6(d), 6(e), 8, 17 or 23 of the
Employment Agreement, as modified by the Letter, (ii) any obligation under
Section 2 of the Letter, (iii) any right of indemnification or to director and
officer liability insurance coverage under any Company organizational documents
or at law under any plan or agreement and applicable to Executive or (iv) any
obligations or restrictions under the Dundon Investment Agreement, the Purchase
Agreement or the Shareholders Agreement (as such terms are defined in the
Employment Agreement) and nothing herein shall impair the right or ability of
any party thereto to enforce such provisions in accordance with the terms of the
Dundon Investment Agreement, the Purchase Agreement or the Shareholders
Agreement. Nothing in this Release is intended to interfere with the Employee’s
right to make a complaint or claim with a federal or state administrative agency
including, for example, the National Labor Relations Board, the Equal Employment
Opportunity Commission or the Texas Workforce Commission. However, by executing
this Release, the Employee hereby waives the right to recover in any proceeding
that the Employee may bring before the Equal Employment Opportunity Commission
or any federal or state administrative agency or in any proceeding brought by
the Equal Employment Opportunity Commission or any state human rights commission
on the Employee’s behalf. In addition, this release is not intended to interfere
with the Employee’s right to challenge that his waiver of any and all ADEA
claims pursuant to this Release is a knowing and voluntary waiver,
notwithstanding the Employee’s specific representation to the Employer Group
that he has entered into this Agreement knowingly and voluntarily and that he
has been advised by the Employer Group to consult with an attorney of his choice
regarding same.

5. Employer Release. The Employer Group on behalf of itself and its
subsidiaries, affiliates, divisions, successors, assigns, officers, directors,
agents, partners and current and former employees (collectively, the “Employer
Releasors” and together with the Employee Releasors, the “Releasing Parties”)
agrees to and does hereby irrevocably and unconditionally release, acquit and
forever discharge the Employee, and his heirs, executors, administrators,
representatives, successors and assigns (hereinafter collectively referred to as
the “Employee Releasees”), with respect to and from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, remedies, causes of action, suits, rights, demands,
costs, losses, debts, and expenses (including attorneys’ fees and costs) of any
kind whatsoever, known or unknown, whether in law or equity and whether arising
under federal, state or local law, which the Releasors had, now have, or may
have or claim to have in the future against each or any of the Employee
Releasees by reason of any matter, course or thing whatsoever from the beginning
of the world until the date of execution of this Release (the “Employer Released
Claims” and, together with the Employee Released Claims, the “Released Claims”);
provided, however, that nothing herein shall release the Employee from
(i) obligations or restrictions arising under or referred to or described in the
Employment Agreement, as modified by the Letter (including, but not limited to,
the obligations and restrictions set forth in Section 4 of the Letter), and
nothing herein shall impair the right or ability of Employer to enforce such
provisions in accordance with the terms of the Employment Agreement, (ii) any
claims arising out of the Employee’s fraud or willful misconduct in connection
with the conduct of the business of the Employer Group or (iii) any obligations
or restrictions under the Dundon Investment Agreement, the Purchase Agreement or
the Shareholders Agreement (as such terms are defined in the Employment
Agreement) and nothing herein shall impair the right or ability of any party
thereto to enforce such provisions in accordance with the terms of the Dundon
Investment Agreement, the Purchase Agreement or the Shareholders Agreement.

 

B-2



--------------------------------------------------------------------------------

6. No Additional Facts; Bar. Each of the Releasing Parties hereby expressly
waives any rights such Releasing Party may have under the statutes of any
jurisdiction or common law principles of similar effect, to preserve Released
Claims that such Releasing Party does not know or suspect to exist in such
Releasing Party’s favor at the time of executing this Release. Each of the
Releasing Parties understands and acknowledges that it may discover facts
different from, or in addition to, those which it knows or believes to be true
with respect to the claims released herein, and agrees that this release shall
be and remain effective in all respects notwithstanding any subsequent discovery
of different and/or additional facts. Should any Releasing Party discover that
any fact relied upon in entering into this release was untrue, or that any fact
was concealed, or that an understanding of the facts or law was incorrect, no
Releasing Party shall be entitled to any relief as a result thereof, and the
undersigned surrenders any rights it might have to rescind this release on any
ground. This release is intended to be and is final and binding regardless of
any claim of misrepresentation, promise made with the intention of performing,
concealment of fact, mistake of law, or any other circumstances whatsoever. The
Employee acknowledges and agrees that if he should hereafter make any claim or
demand or commence or threaten to commence any action, claim or proceeding
against the Employer Releasees with respect to any cause, matter or thing which
is the subject of the release under Paragraph 4 of this Release, this Release
may be raised as a complete bar to any such action, claim or proceeding, and the
applicable Employer Releasee may recover from the Employee all costs incurred in
connection with such action, claim or proceeding, including attorneys’ fees. The
Employer Group acknowledges and agrees that if it should hereafter make any
claim or demand or commence or threaten to commence any action, claim or
proceeding against any of the Employee Releasees with respect to any cause,
matter or thing which is the subject of the release under Paragraph 5 of this
Release, this Release may be raised as a complete bar to any such action, claim
or proceeding, and the applicable Employee Releasee may recover from Employer
all costs incurred in connection with such action, claim or proceeding,
including attorneys’ fees.

7. Restrictive Covenants. The Employee acknowledges that the provisions of
Paragraphs 9, 10, 11 and 12 of the Employment Agreement, as modified by the
Letter (including, but not limited to, Section 4 of the Letter) shall continue
to apply pursuant to their terms notwithstanding the termination of the
Employment Agreement.

8. No Assignment of Released Claims. Each Releasing Party represents and
warrants to the Released Parties that there has been no assignment or other
transfer of any interest in any Released Claim.

9. Severability. If any provision of this Release is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Release will remain in full force and effect. Any provision of this Release
held invalid or unenforceable only in part of degree will remain in full force
and effect to the extent not held invalid or unenforceable.

 

B-3



--------------------------------------------------------------------------------

10. Amendment. This Release may not be amended, modified or waived except in a
writing signed by the party against whom any such amendment, modification or
waiver is sought to be enforced.

11. Governing Law. This Release shall be governed by and construed in accordance
with the laws of the State of Texas, without regard to conflicts of laws
principles.

12. Acknowledgment. The parties hereto have read this Release, understand it,
and voluntarily accept its terms, and the Employee acknowledges that he has been
advised by Employer to seek the advice of legal counsel before entering into
this Release, and has been provided with a period of twenty-one (21) days in
which to consider entering into this Release.

13. Revocation. The Employee has a period of seven (7) days following the
execution of this Release during which the Employee may revoke this Release, and
this Release shall not become effective or enforceable until such revocation
period has expired. If, within the ten (10) day period following such
expiration, Employer or Parent fails to execute this Release, then this Release
shall become null and void and have no force or effect.

14. Counterparts. This Release may be executed by the parties hereto in
counterparts, which taken together shall be deemed one original.

[Signature Page Follows]

 

B-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Release on the date first set
forth above.

 

 

Thomas G. Dundon SANTANDER CONSUMER USA INC. By:

 

Name: Title:

 

SANTANDER CONSUMER USA HOLDINGS INC. By:

 

Name: Title BANCO SANTANDER, S.A. By:

 

Name: Title:



--------------------------------------------------------------------------------

Schedule C

Shareholders Agreement Amendment



--------------------------------------------------------------------------------

Schedule D

Loan Agreement Amendment



--------------------------------------------------------------------------------

Schedule E

Pledge Agreement Amendment